UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8127


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DON PRINCE,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Joseph F. Anderson, Jr., Chief
District Judge. (3:01-cv-02047-JFA; 3:96-cr-00122-JFA)


Submitted:    January 13, 2009               Decided:   January 20, 2009


Before WILLIAMS,     Chief   Judge,   and   TRAXLER   and   KING,   Circuit
Judges.


Dismissed by unpublished per curiam opinion.


Don Prince, Appellant Pro Se.     Jimmie Ewing, Mark C. Moore,
Assistant United States Attorneys, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Don Prince, a federal prisoner, seeks to appeal the

district court’s order dismissing his motion filed pursuant to

Fed. R. Civ. P. 60(b), which the district court construed as a

successive 28 U.S.C. § 2255 (2006) motion.                            The order is not

appealable       unless     a     circuit       justice        or     judge     issues     a

certificate of appealability.                   28 U.S.C. § 2253(c)(1) (2006);

Reid   v.   Angelone,       369    F.3d     363,   369     (4th       Cir.     2004).      A

certificate       of      appealability         will      not        issue     absent     “a

substantial showing of the denial of a constitutional right.”

28   U.S.C.      § 2253(c)(2)      (2006).         A    prisoner        satisfies       this

standard    by    demonstrating         that    reasonable          jurists    would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                                  Miller-

El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel,

529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th

Cir.   2001).        We   have    independently         reviewed       the     record    and

conclude      that     Prince     has    not     made     the       requisite    showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.

            Additionally,         we    construe    Prince’s          notice    of   appeal

and informal brief on appeal as an application to file a second

or   successive        motion    under    28     U.S.C.    §    2255.          See   United

                                            2
States v. Winestock, 340 F.3d 200, 208 (4th Cir. 2003).                                  In

order    to    obtain      authorization       to    file   a    successive       §    2255

motion, a prisoner must assert claims based on either:                                (1) a

new   rule    of    constitutional     law,         previously    unavailable,         made

retroactive by the Supreme Court to cases on collateral review;

or (2) newly discovered evidence that would be sufficient to

establish by clear and convincing evidence that no reasonable

factfinder      would      have    found     the      petitioner       guilty    of     the

offense.      28 U.S.C. §§ 2244(b)(2), 2255 (2006).                    Prince’s claims

do not satisfy either of these conditions.                       We therefore deny

authorization to file a successive § 2255 motion.

              We dispense with oral argument because the facts and

legal    contentions        are   adequately        presented     in    the     materials

before   the       court   and    argument     would     not    aid    the    decisional

process.

                                                                                DISMISSED




                                           3